Citation Nr: 0422146	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03 32-135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

William Henry, Law Clerk


INTRODUCTION

The veteran served on active military duty from January 1967 
to October 1969.  He served in Vietnam and his awards include 
the Purple Heart and a Combat Action Ribbon.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a October 2002 rating decision of the 
No. Little Rock, Arkansas, Regional Office, of the Department 
of Veterans Affairs (VA).  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran reported that he worked at Titanium Metals in 
Henderson, Nevada from August 1973 to March 1987 (see 
veteran's statement received February 2003).  He indicated 
that he received yearly hearing tests and that those records 
are available.  He also reported that during service, he was 
injured by a rocket that landed just 8 feet away from him.  

The record establishes the veteran engaged in combat.  When 
examined by VA in August 2003, the examiner indicated that 
the veteran experienced a slight decrease in hearing during 
service, but that his hearing was essentially within normal 
limits upon his discharge from service.  The examiner 
reported that the veteran had been exposed to recreational 
noise while hunting and had experienced civilian noise 
exposure while working at a factory.  He also noted that the 
veteran had worn ear protection while hunting and while 
working at the factore.  The examiner  concluded that it is 
not likely that the veteran's current hearing loss is related 
to military noise exposure.  While reciting the veteran's 
history of noise exposure, the examiner failed to provide the 
basis for his opinion that, despite an increase in hearing 
loss in service, (even though the hearing recorded was within 
normal limits), he thought the current loss was related to 
post-service exposure.  Additionally, it appears that he did 
not have access to all of the veteran's medical records as 
noted above.

Under the circumstances described above, the case is remanded 
for the following:  

1.  Ensure that the notification 
requirements and development procedures 
set forth in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003) are fully 
complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of 
the information and evidence that the 
veteran is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  In 
particular, the RO should ensure that the 
notification requirements are fully met by 
issuing a written VCAA notice to the 
veteran and his accredited representative 
which discusses the evidence needed for 
the issue of service connection for 
hearing loss.

2.  The veteran should be asked to provide 
information as to all treatment of his 
hearing loss, including the names and 
addresses of all health care providers, 
clinics, and hospitals, and the approximate 
dates of treatment.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers, clinics, 
and hospitals, and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  After it receives the appropriate 
release from the veteran, the RO should 
contact Titanium Metals in Henderson, 
Nevada at the address given by the veteran 
in his February 2003 statement.  This 
company should be asked to provide all 
medical record relating to hearing tests or 
hearing examinations provided to the 
veteran during his employment with this 
company.  

4.  The RO should then schedule the veteran 
for VA compensation examinations that is 
sufficiently broad to accurately determine 
the current nature and severity of his 
bilateral hearing loss.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
Send the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  The examiner should include a 
complete rationale for all opinions and 
conclusions expressed.

The examiner should advance an opinion as 
to the etiology of any identified hearing 
loss and whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the identified hearing loss 
was initially manifested during active 
service; otherwise originated during active 
service; and/or is etiologically related to 
or was aggravated by the in-service noise 
exposure. 

5.  The RO should then readjudicate the 
issue of service connection for bilateral 
hearing loss.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
veteran and his representative should be 
given the opportunity to respond to the 
SSOC, before the case is returned to the 
Board for further review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




